UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7470



ADOLPHE MOUNKASSA,

                                               Plaintiff - Appellant,

          versus


D. SCOTT DODRILL; MARGARET C. HAMBRICK;
HARRELL WATTS; M. PITT; M. LEWIS, Unit Manager
at Low Security Correctional Institution
Butner,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-02-383-5-BR)


Submitted: January 15, 2004                 Decided:   January 28, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adolphe Mounkassa, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Adolphe Mounkassa appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint alleging a violation under Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Mounkassa v. Dodrill, No. CA-02-383-5-BR (E.D.N.C. Aug.

28, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -